Case: 3:20-cv-00224-NBB-RP Doc #: 91-11 Filed: 04/12/21 1 of 10 PageID #: 2581




                      Exhibit 9
                                (Part 3)
                              Case: 3:20-cv-00224-NBB-RP Doc #: 91-11 Filed: 04/12/21 2 of 10 PageID #: 2582




                                                                                                                                           •   -   -
                                                                                                                       •




                                                                                                                                       •
                          •     •




MI IR         - --
                     I
                     -'                                                                                         - ;.
                                                                                                               ~-          -;· -
                                                                                                                                   I--;-




-
 --   -




MEM
I FM

          i




                                                                                                                                                       RASH_2674
                                                                                                                    Case: 3:20-cv-00224-NBB-RP Doc #: 91-11 Filed: 04/12/21 3 of 10 PageID #: 2583



                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                 J                 •

                         -                                                              .,,~.
                                                                                         -
                                                                                                                                                                                                          -1··                               I       I          I             ,
                                                                                                                                                                                                           . •-                •
                                                                                                                                                                                                                                       •                 '


                                                                               -
                                                                               "                          -                                                                                                                                                              '
                                                                                                                                                                                                                                                         lllu.,..,._ ,lc.n,
                                                                                                     .
                                                                                                     ,.   -                                                                                                  '                              _'._.a
                                                                                                                                                                                                                                                   • •
                                                                                                          -- r-- - ..-
                                                                                                                                                                                                     ••
                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                  ' '-
                                                                                                                                                                                                                                     &
                                                                                                                                                                                                                                       .~,..          ,
                                                                                                ,-
                                                                                                                 ..                                                                                                                     ,1 ,._ •
                                                                                                          ~


                                                                                                              •·
                                                                                                                                                                                                                               .. ..
                                                           ,
                                                               ,,.                      ''                                                                                                                \""9-   .,
                                                                                                                                                                                                                  ,_
                                                                                                                                                                                                                           I
            •   - .. ,
                    •

                                  ~
                                      "' -
                                             .. ll                             ,,                                                                                                                                                                                                                                   '    -
                                                                                                                                                                                                                                                                                                                        ,I



     .,.-                    ,1
                                             •
                                                                     _..                                                                                                                                                                                                                          t(>       r
                         ~        •
                                             •
                                                     ,,-   -•         II
                                                                           -        '
                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                '




I'
                                                                                                                                                                                                                                                                                                                                  •




                                                                                                                                                                                                                  -.                                                    ,
                                                                                                                                                                                                                                                                              -   •   •
                                                                                                                                                                                                                                                                                                                    4o


                                                                           '
                                                                           •




                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                        g


                                                                                                                                                                                                                                                                                                                             RASH_2675
                                                                                                                                Case: 3:20-cv-00224-NBB-RP Doc #: 91-11 Filed: 04/12/21 4 of 10 PageID #: 2584




                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                          -       , ,_41 •   99
                                              •   -           -                                                                                                                                                                                   -                         I   I                        I
                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                              •

                                                                                 -                               -
                                                                                                                                                                                                                           •                            •
                                                                                                                                                                                                                                                                       •
                                                                                                                     ---
                                                                                                                                                                                                                 a             •                                 lin
                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                       61                                                                                       ...
                                                                                                                                                                                                                                                                                                                                                                                         .


                                                                                                                                                                                                                                              -                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                    ' •'              .._,,9
                                                                                                                                                                                                                          -------~~~~~· -
                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                        ~--1>>
                                                                                                                                                                                                                                                                                                                                                             .'
                                                                                                         ... - -                    ..                                                                               ••


                                                                                                                                                                                                                                   -                                                    '
                                                                                                                                                                                                                                                                                                                                                         '        •

                                                                                                                                                                                                                                                                                                                                                                 ''
                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                         ••
                                                                                                                                                                                                                                                                                                                                                                              ',. '               • , ,!



                                                                                         -~
                                                                                         ••
                                                                                            n,~ n z t ·. - - - · ~
                                                                                                              2:.          ..                                                                                                                                              ir       •                    '
                                                                                                                                                                                                                                                                                                                 i
                                                                                               ✓~-
                                                                                           I

                                              -                       •                                                                                                                                                                                                                                                                                                                               -~- .

                                                                  ,   -,~-
                                                                      ..,
                                                                                                                                                                                                                                                                                                                       -·           -   -~ 3{ ' ,_,9:i, · i,t -, . :kt


                                                      -   •
                                                                                     '               '                                                                                                                                                                                                                      l


                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                                                                                                      ...
                                 ~   "•'"I



                             '         I' '




                         -
                                                                                                                                                                                   '
                .. . .
              ..•.




                                                                                                          .,..                                                                                                                         - .......                                                   ...       .
                                                                                                           •                                                                                                                                                 r                              ....                 ...




                                                                                                                                                                               •       ••
                                                                                                                                                                                                                                                                   '




.·
     •
     ',   .




                                                                             r   7AdLwAmo                                                                                                                                                                                                                                                                                                        RASH_2676
                                                                                                       Case: 3:20-cv-00224-NBB-RP Doc #: 91-11 Filed: 04/12/21 5 of 10 PageID #: 2585




                                                                                                                                                                                                                                                I                 I
                                                                             __., __                                                                                                         -                                              -
                                                                                           •
                                                                                                   - -                       -                                                                       '
                                                                                                                                                                                                             --                    ,.
                                                                                                   -                                                                                             -
                                                                                                                                                                                                 .               •

                                                                                                                                                                                                                           '   '   -
                                                                                                   - r-
                                                                                                                                                                                                                     ..•                            •..               7

                                                                                                                                                                                                                                            •




                                    .-                •
                                                               ,,                                                                                                                                                '
                                                     ..
                                                 •


                                                                                                                                                                                                                                                                          •I ii   Jj   11!.F


                                                                    -•
                                         -   '                   •
                                                                ti
                                                                         •
                                                                                                                                                                                •••••                                                                                     '
                                                                                                                                                                                                                                                                                                    ...

                       ,        •
                           I'




                . -.




                                                                                                                                                                           -    '




                                                          --             -         •
                                                                                               -                                                                                                         -   ~                                            •   •




        .   .
                                                                                       •                                                -                                               ,.
                                                                                                                                                                                                                                        •
                                                                                       •




    •
-




                                                                                                                                                                                                                                                                                               RASH_2677
            Case: 3:20-cv-00224-NBB-RP Doc #: 91-11 Filed: 04/12/21 6 of 10 PageID #: 2586




                                                                                                                . •;.   •


        •




    '                                                                                                               •
                                                                                                                                ..,•.,..,_, ,. ,. .,, ' .I.' •• .." .,,,, ,.-,,.,,._-' ,\-.,•··-·
                                                                                                                            •~'' '             ...... _ . , •. 1
                                                                                                                                                                                                 - ....
-
                                                                                                                            .
                                                                                                                                                                                              . ;--
                                                                                                                                                                   '

                                                                                                       II                                                                                       ,,. ,,,,,
                                                                                                            •
                                                        -
                                              -1    r
                                                 '·~~.::1·~·~                                                                    ·-




                                                                                             .   -
                                                                                                 ...




                                                                                                                                                                                                    RASH_2678
                                                                                                                               Case: 3:20-cv-00224-NBB-RP Doc #: 91-11 Filed: 04/12/21 7 of 10 PageID #: 2587




D
                                                                          --                                                                                                                                                                      -
                                                                               ---~           -   <

                                                                                                                                                              •                                                                               • o?!




                                                          - - -
                                                              -
                                                                      -




                                                  •  '




                                                                                                                       •
                                                                                                                                                      ,.                                                                                                   ••    •
                                                                                                                                                  ·j                                      ,,           •                                        --
                                                                                                                                                                                                                                               ,,..
                                                                                                                                                                                                                                                 ',;
                                                                                                                                                                                                                                                                ••
                                                                                                                                                                                                                                                                     •               •
                                                                                                               '   •       ...-,'                                                                                                   '
                                                                                                                                                                                                                                              -                          •
                                                                                                                              '                                                                                               • •                                            •
                                                                                                                                                                                                                                                                                 •
                                       ...                                                                 '
                                                                                                                                              •
                                                                                                                                                                     •

                                                                                                                                                                      '•                                                              •
                                                                                                                                                                                                                                                                                         ••
                                                                                                                                                                                                                                                                                              •



                                                                                                                                                                                                                                                       - "'· i
                                                                                                                                          •           •                                                                                                                                           •
                                                                                                                                                                                                                                                                                                      ••         •·
                                                                                                                                                  '                                                                                                                                                        • •

                                                                                                                                                                                                                -
                                                                                                                                                                      •
                                                                                                               '                    ••
                                                                                                                                      •                               •
                                                                                                                                                                                           I               'j,'.
                                                                                                                                                                                                                    ••            ..:.,                    I
                                                                                                                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                         ••   ;


                                                                  /

                                                          /                                                                                                                                                                                                                                                                                                                                                                                                                ••

                 •
    -            •"
    ',




                                             ·.__...,--
                                                                                                                                                                                                                                                                                                                                                                                                                                        •'
                                                                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ', $t   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /.       .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,

                                                                                                                                                                                                                                                                                                                       •

                                                                                          •                                                                                                                                                                                                                                                                                        •                                 •
                                                                                                                                                                                                                                                                             •                                                                                                                                    >
                      ,                                                               '
                                                                                                                                                                                                                                          •                                                                                                                                                                   ..._
                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                 -                                                            •                                                   '       .
                          V   -                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                              •

                              •   .'                                                                                                                                                                                                                                                                                           •                                  ...
         •   •                                                                                                                                                                                                                                                                                                                                                          '·
                                                                                                                                                                                                                                                                                                                                                              >
                                                                                                                                                                                                                                                                                                                                                      ./
                                                                                                                                                                                                                                                                                                                                                                                                      '
             •
                                                                                                                                                                                                                                                       •

                                                                                                                                                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                                                                                                                                                                                                             ,..                   ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                •

                                                                                                                                                                                                                                                                                                                           ~       '   t...                                            •
                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                               '                  ~

                                                                                                                                                                                                                                                                                                                                                                                           l.'I                          •                                          'l •

                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                      •

                                                                                                                                                                                                                                                                                                                                                                                                                                 ....   •
                                                                                                                                                                                                                                                                                          \
                                                                                                                                                                                                                                                                                                                                                  '                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                              ••
                                                                                                                                                                                                                                                                                                                                                                        •    •




                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                      ..

                                                                                                                                                                                                                                                                                                                                                                                                              ,                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                            , ,•
                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         RASH_2679
                                                                                                                                                                                       Case: 3:20-cv-00224-NBB-RP Doc #: 91-11 Filed: 04/12/21 8 of 10 PageID #: 2588




                                                     -
                                                                                                                                                   -.
                                                                                                                                                   '
                                                                                                                                                              -•   -                                                     '.
                                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                                  •••                 • ,.
                                                                                                                                                                                                                                                   • ..
                                                                                                                                                                                                                                                   C                    '                                     I
                                                                                                                                                                                                                                                                                                              ---   I               ..:_,..•....,,,.,.·.~···
                                                                                                                                                                                                                                                                                                                                                   . ' ..
                                                                                                                                                                                                                                                                                                                                                ,.....    ' ..
                                                                                                                                                       -"                                                                                                                                                                                       , ....-:., ••
                                                                                                                                                                                                                                                                                                                                             , . ... !
                                                                                                                                                                                                                                                                                                              •.




                                                                                                                                                                                                                                                                        - ... Ill
                                                                                                                                                                                                                                                                            ;a,.c
                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                        ..   -




                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                        •.,                                                  --
                                                                                                                                                         -•  G,
                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                         '   ..
                                                                                                                                                                                                                                                                                                          •



                                                                                                                                                                                                                                                                   I                                                                                                                                          ...
                                                                                                                                                                                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                                                                                                                                                                                                                                    •


                                                                                                                                                                                                                                                                                                                            -
                                                                                                                  .   ..,                                                                                                                                                                                                                                     -·
                                                                                                                                                                                                                                                                                                                                                           4;J., "                ,__ l   ,f-

                                                                                             ..                        •
                                                                                                                                /
                                                                                                                                      -
                                                                                                                                    ...,,. .           •••
                                                                                                                                                                                                                                                                                                                                                                 t., .   ~.
                                                                                                                                                                                                                                                                                                                                                                             ••
                                                                                                                                                                                                                                                                                                                                                                                          -     .J

                                                                   /
                                                                                             -        •
                                                                                                                            •                  /
                                                                                                                                                                                                                                                                                                                                                                                          •-
                                                 •        ,;;,:·


                             -·-
                                                                                                                                                                                                                                                                                                                                                                                                         •

                             •
                                                                                                                                                                                                                              •         ••
•



                 •   •
                         •



                             -
                                 .   -...   ,;

                                                     ..                                                   /
                                                                                                              /
                                                                                         /
        /

            .r                                                         .A
                                                                       ·-
                                                                                •
                                                                                    ;'           ..
    •                                                                                                                                                                             ••
                                                                            ,
                                                                                                                                                                            ...

                                                                                                                                                                       ••                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                             ' 7
                                                                                                                                                                                                                                             /   ..•
                                                                                                                                                                                                                                        .r
                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                •


                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                     ••                             •




                                                                                                                                                                                                                                                                                                 4
                                                                                                                                                                                                                                                                                                                                                                                                                        RASH_2680
                                                                                                                                                                                                                                                                                                                                                Case: 3:20-cv-00224-NBB-RP Doc #: 91-11 Filed: 04/12/21 9 of 10 PageID #: 2589




                                                                                                                                                                                                                                                                                                                                                                                                                                                           AdiiV                        If     7

                                                                                                                                                                                                                                                                          if
                                                                                                                                                                                                                                                                                                                           -   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         • •",J(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   --                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ... -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -- . . ,. II ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ;!II .       ...        ~   --   •·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •   "


                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                                             ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ... •                  -                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                          •                                  ":c ,r £.,

                                                                                                                                                                                                                                                                                                                                                     I I ~I I I .
                                                                                                                                                                                                                                                                                                                                                          '                                   •• •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         --
                                                                                                                                                                                                                                                                                                                                                \

                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                     ••
                                                                                                                                                                                                                                                                                                                                                                     ,•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ...        .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        --               r•
                                                                                                                                                                                                               • .
                                                                                                                                                                                                                     1        I
                                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                              .~
                                                                                                                                                                                                                                                                                                                                                                     -•

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -                               •-


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    34
                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                              '           !, •'           ~
                                                                                                                                                                                                                                                                                                                                                                                •'
                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                      '           l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ~;;~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               V


                                                                                                                                                                                                                                                                                                                                   >   11   •
                                                                                                                                                                                                                                                                                                                                                                           ...                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                                                             ~- "'
                                                                                                                                                                                                                                                                                                                                                                          tl' ..       .




                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                      --~- •''
                                                                                                                                                                                                                                                                                                                                                                                                                                    , •"'.. -~..-...                                                                                                                                                              ,




                                                                                                                                                                                                                                                      1r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .,
                                                                                     ✓                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                 •                                                                                                                                                                                                ~

                                                                                                                                                                                                                                                                                                                                                                                                                                  ··- -- '1' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                 ,., ,,
                                                                      ✓
                                                                      ,
                                                                                                ✓

                                                                                                                  -✓
                                                                                                                          •   •
                                                                                                                                                                                                                                                                                             ,·
                                                                                                                                                                                                                                                                                                                                                                                                                                 "•
                                                                                                                                                                                                                                                                                                                                                                                                                                            •


                                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  "'     •   •"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,   ..Q
                                                                                 ./                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                i                                                                                                                                                            *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •-~               «\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  11       P       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •




                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                71fLfw




                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -·-·

                                                                                                                                                                                                      t
                                                                                                                                                                                                          ii
                                                                                                                                                                                                      1

                                                                                                                                                                                                          v




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             t I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '


                                                                                                                                                                             •




                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                          ✓
                                                                                                                                                                                                                                                                          •
                                                             ••                                . ,n
                                                        •             -. .   .
                                                                                                 •··. ..   .     :.                                                          ,
                                                                                                                                                                                                                                                                  /
                                                                                                                                                                                                                                                                                   ••
                                                                                                                              ,                                      ,
                                                                                                                                                                         .. .    --· .                                                                                           ,-
                                           -- ·-·..;.                                                                                                                                                                                                                          _,{
                                                                                                                                                                                                      {
                                      .•
                                                                                                                                                                 •
                          .
                              ,.,:-
                                      /
                                                        "!1; ,,..:.
                                                                      -,..._...,,.... ,..,_,.., J'
                                                                                     -·                 ·----.        .
                                                                                                                                              •
                                                                                                                                                                                                                                , /
                                                                                                                                  ,_. •                                                                                       ,
                                                                                                                                                                                     /                    /              ,                                                                                        ..,v.:
                                                            ,_   ,.

                                                         _/                                                                                                                                  _/                               '/
                                                                                                                                                                                                                                  /,                          /.                                     •               J



                                                                                                                                                            ,
                                                                                                                                                                                                 /
                                                                                                                                                                                                                             ?•
                                                                                                                                                                                                                                                                               •                                  /
                                                                                                                                                                                         /
                                                                                                                                                                                                                                      ,                       ,                •                 ,
                                                                                                                                                                                                                                                                                                         /
                                                                                                                                                                         /                                    ,1/
                                                                                                                                                                                                                                                          /

                                                                                                                                                       /

.   ,
        ,;,·-
                   •

                    •".: ·'..•
                                                                                                                                              /             ,/                           t' ' /                                       ,
•.,,"· ':/      ', -;_,:. ,.                                                     ,                                    ,                   /       /                              /               r'
                .              •,                                                                                                                                                                                                                                                                                                                                                                                                                      I
                ,· _;-.j~
                                                                                                '
                                                                                                    •
                                                                                                          /                       •                   , '                /         /         •                       /                                                                                                                                                                                       --- a • •·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          RASH_2681
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Case: 3:20-cv-00224-NBB-RP Doc #: 91-11 Filed: 04/12/21 10 of 10 PageID #: 2590




                                                       ...,_                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            - -- -      n                                                                                                                                                   J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;,-----~'- . . .-.·..                           . -;;
                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        --                                                               •
                                                                                             • -· -
                                                                                                 •
                                                                                                                                                                              ••
                                                                                                                                                                                              •       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -, . . .:. .                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -                       • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                    ••
                                                                                                                                                   -                                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -                                                                                                        •
                                                                        •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    lJ
                                                                                                             •
                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ...                                                                                     •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -                 , -
                                                                                                     'Z >   ia C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ••                                •        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .. ·-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ·'-

                                                                                                                                                                                                                                                                                                                                                                                                                         ,,,
                                                                                                                                                                                                                                                                                                                                                                                                                      I •·                                                     '                                                                                                                                                                                      --.~   -               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,,... •   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •                      •




                                                                            -•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .....-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +,,.)




                                                   •'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . .....                                                              ......., . ...,~·:·. ..                                                                                                                                                                                                                 ._.,·...,                                                         ,,;.,
.   :-  '-
             ,..,_ ..
                                                   ' .
                                                     •
                                                       •
                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     i _.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .. ......,,..._....' ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..-·-~-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •N--••• •••· '         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i i:~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         !   1 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1                                                                                                          • ~(:< -/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           • ll'i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               • -,1,1 • •   "7.,••        .,,.,#
•   •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    • • • • • •• • • • I                .-,.. -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ••• • • • •• •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..-:-........,..,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ....._ ..-i,..·.~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . .. .                                                                     ',-..
                                                                                                                                                                                                                                             • •   •• •


                                                                                                                                                                                                                                                                                                                                                                                                                                             •.. ~-
                                                                                                                                                                                                                                                                                                                                                                                                                                        .. ,•,.,.·-,,
                                                                                                                                                                                                                                                                                                                                                                                                                                            · :
                                                                                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i ·-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       , . . If, . •.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        'I• ' ·••f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    if ! ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •



                                                                                                                                                                                                                                                                                                                                                                                                                           ., --~
                                                                                                                                                                                                                                                                                                                                                                                                                                · ,·- '
                                                                                                                                                                                                                                                                                                                                                                                                                                  -~•.'.-


                                                                                                                                                                                                                                                                                                                                                                                                                                        (  ,!/:;;,
                                                                                                                                                                                                                                                                                                                                                                                                                                         ;,-  .,,,,,
                                                                                                                                                                                                                                                                                                                                                                                                                         ·. :.i ., _,,,..; i)l ~
                                                                                                                                                                                                                                                                                                                                                                                                                         ·•J .-::!'•'~-,··                        !                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ',.•,..6' -•. •.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •·.f-'.,·
                                                                                                                                                                                                                                                                                                                                                                                                                                ,   •
                                                                                                                                                                                                                                                                                                                                                                                                                                            • I   O •,        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -·--
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,· •
                                                                                                                                                                                                                                                                                                                                                                                                                           •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,..' ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .. '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..   . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '-'-•'!:·~-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -·,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •. ·~-:-·.a•\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .:- ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          . --. ,--.,_,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..t., ~•-··




                                                                                                                                                                                                          .,:.i
                                                                                                                                                                                                           •
                                                                                                                                                                                                           ,.... ,:
                                                                                                                                                                                                                      •

                                                                                                                                                                                                                                                                                                               I                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                              •

                                                                                                                                                                                                                                                                                                                                                                                                                  ..,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                  I;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                          ••                                                                                                                                                                                  •                                                                                                                                                      •
                                                                                                                                                                                                          ,;-•
                                                                                                                                                                                                                                                          -          -··.                 •                    '                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                  •                                                                           '   /.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                               /
                                                                                                                                                                                                                                                                                              '        '
                                                                                                                                                                                                                                                                                                                                                                                 •


                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ·)'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ••"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '                     "   •                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •


                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -',I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;' ,f/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '.. ..;.c.;:·-:i/·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .,. - ..:~·-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -.        • •• <
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ·,~···
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ' .•· .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ji
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ':




                                                                                                                                                                                                       ...
                                                                                                                                                                                       .
                                                                                                                                                                                       .. . . ' .
                                                                                                                                                                                                   ,<
                                                                                                                                                                                                  .•..
                                                                                                                                                                                                          "
                                                                                                                                                                             ...... ...-.,, .... .
                                                                                                                                                                          "-1 -:-,_. ',:;,,-:_,.-~ .·
                                                                                                                                                                                   :::-..._           ~
                                                                                                                                                                                       ____, ._ ..,_\<"'                                                                                                                                                                                                                                                                                                            • <,   • 'ti·:           ; ·;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _. ,.;•rr;::-: .,. -::•~·:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _,,~   , ..·,. . -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -~t.-•··~-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,.. ..•.,,., ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . r,--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _ . ,.  .,,.•

                                                                                                                                                                                                                                                                 --.....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                               . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I         .             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~-.,.,_"r• ,., ..,,   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          _,,_...,_ ',·· . ' : "' ,,•-,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        • ,                   -•I•~

                                                                                                                                                                                                                                                          ,,.•-•••
                                                                                                                                                                                                                                                          -• · ..,.----. ·,•.·.·
                                                                                                                                                                                                                                                                ~.~                 •,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         "·•-~·, .·'....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ""~-, ;J.J:';-•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :..;,~.....  .' _-, ......                    -•:.
                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                            •~·...
                                                                                                                                                                                                                                                                ....·;:,,,: ....
                                                                                                                                                                                                                                                                            ~1,.          :·. ~I·,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,---~- .• ·:·· ;; . 1:':,,. •              ,;c\_
                                                                                                                                                                                                                                                                                    .   ,.. , ,.
                                                                                                                                                                                                                                                                  ·- ':r --,;,"'/,;.;:.-,                                                                                                                                                                                                                    . . . .•• ••                                     . .,,... •, ; ,-~·' ~!
                                                                                                                       ,. ..
                                                                                                                       -..', ,,''
                                                                                                                                                                                                                                                                             ·.••
                                                                                                                                                                                                                                                                                              \C
                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                              r·.1 -~".!- .~· -~.,:-:,•. ,:.•·..·,1.-.•
                                                                                                                                                                                                                                                                                                    - ,•,,;,.,,I_'          • •- -                                                                                                                                                                                             I;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ' '"•
                                                                                                                         •-. 'r
                                                                                                                       '--~·                                                                                                                                                 =·~ :/·~f.f \.5,1;1·"-\'{i". :;_;,. 'i,/-                                                                                                                                                     -"*'~'"'·-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . .,-......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .. ,
                                                                                                                                                                                                                                                                              -··- _.-., -·~ ..-.., ..,,._'
                                                                                                                                                                                                                                                                                               .•         ' '                     •     J•
                                                                                                                                                                                                                                                                                    ,_,,_-,,,,          -.,.. ~"'-                      .•;
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                          ,'.},._ ...,,,".-:':·'..:•::-··_1..:~ .·J) .· ·-
                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                     .,1"-'
                                                                                                                                                                                                                                                                                                                                                           ......
                                                                                         •
                                                                                                                                                                                                                                                                                          ~.,~•:•~,.,~:...,,•.u• .,: ->,•.!', ", •i'
                                                                                                                                                                                                                                                                                     --• ,_,,,..._,, ••,•• .:,',,""'--=•-•·r •'~; • • ,,_., ;. • ·," i
                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                                                   ••1,•  ••••:••:v,~_,     .. ,,1,_',•h,_,_\>,>,,,•,
                                                                                                                                                                                                                                                                                                  •· ,.•,•,•,•        •,........ •~ •,----~              • c,'
                                                                                                                                                                                                                                                                                                                                        ....... •' .,., ..,.,
                                                                                                                                                                                                                                                                                                                                                          ,,~,,    ,•••-
                                                                                                                                                                                                                                                                                                                                                                     ,--,,~,
                                                                                                                                                                                                                                                                                     '". .~,•,•-·••1Ca••~:
                                                                                                                                                                                                                                                                                                 --~    ><·' \-"·'                                           ... ,.,  •-·----  -•
                                                                                  ,.•'
                                                                          .,
                                                                                                                                                                                                                                                                                                                                  H•


                                                                                                      •            •                                                                                                                                                                                              --•     t•~.,•        -.,..--~:             ~•."       ').>·;a\,-
                                                                                                                                                                                                                                                                                 :' -•'.-.I: ~--• -\.c< •. ~- _,' -; •.'>f•"'',.., ,•. ~-~ ~ ,,...,. _. ~-~ - ,. .,,.•- ,,-

                                                                             ••                             ·-                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                  ·'.?!~--,-&.
                                                                                                                                                                                                                                                                                       -,c;_~"Jll<~ l ~~~~-,;."    ' •:° .._"-,·~;:-':"'\,'.};';, .; . -1'• -. -~-~ •~· -:) ,__..._,~,' •
                                                                                                                                                                                                                                                                                                                          ' .. ,._ ,_,;,;.,... ,,.<'•· .,_ .,._..,,,_., •• '
                                                                                                                                                                                                                                                                                       .,,-1:,•,.,,.,,.. , --~~.... --'."-·-··•. -'~ L, ... , 1... , !-•···-~·.., -~~ •-· -tb-'
                                                                                                                                                                                                                                                                                     ~~- .., '.!.,·.~.:•_1 ... ,,,:c:.--.•;lJ~• ,-,_,• "~. }( ".f,l'>''.•'•·•·~-•-1.'--""-""'•
                                                                                                                                                                                                                                                                               ~:-•,-.:..)•_.
                                                                                                 ••                                                                                                                                                                                ctw:;...<' • • . • , . , . ·-·~- ..., .. ••, .. ,, ....
                                                                                                                                                                                                                                                                                                   •••
                                                                                                                                                                                                                                                                                      • ,:-• ., ,.:.;~ ~-,-, . '                                  - ,(    '       -·•-.·••,'•-,,:V,'-'>".
                                                                                                                                                                                                                                                                                                                   L,-: ~ ,-(,t'!'c'•·-, .,: :, ,,,:.)- , <~ "".:.-';:-':"" ,,,,•,~
                                                                                                                                                                                                                                                                                                                 ' ' ;,.'>-...,f~,_:-.,•,,.-._1_U
                                                                                                                                                                                                                                                                                                                      ""•.:~~. ..... - '... ·•!•'•~::.._-.·,.-,r;•,,
                                                                                                                                                                                                                                                                                                                                                       ·•:~··.· e•,,.---.,-_,,• • ,-·,,
                                                                                             -• '• ••
                                                                                               •

                                                                                                                                         .,•
                                                                                                                                                           "·     •.- -
                                                                                                                                                                                                                                                                               .I•·'="-''•"•
                                                                                                                                                                                                                                                                                      ·.·.,,,.•-•-
                                                                                                                                                                                                                                                                                                        •   ~i-.;'
                                                                                                                                                                                                                                                                                              .• , :., ..-.....                ,·,
                                                                                                                                                                                                                                                                                          ~:, 1.- • .,:-• ·,, :: ., ;,(''··· (:,1·-:c·'·'~ .,. .... __..
                                                                                                                                                                                                                                                                                                                           _.• •. ·•,;: .• ,--::,,.,;,,...... =····- .'' .. ,.
                                                                                                                                                                                                                                                                                                                                                     , -.     ··•'·":'
                                                                                                                                                                                                                                                                                                                                                                   , ,:-•.•'
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ••
                                                                                                                                                       •                                                                                                                                       ;·.' • ~
                                                                                                                                                                                                                                                                                               ' ...
                                                                                                                                                                                                                                                                                                 'r...., >\'
                                                                                                                                                                                                                                                                                                                            ._._,. ,:··. '• ·-c::- ,t~--•,;••:5,,-.;:!',-: i•J•, •• •
                                                                                                                                                                                                                                                                                                                             •,, . ..~-.,. .. ··--
                                                                                                                                                                                                                                                                                                                                                , " :., ;-:! ,':· . .~~ 1';:.; :\' -;-,,:, l: :.,, . ,. ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              --::,.._
                                                                                                                                                   •
                                                                                                                                                                   ,,                                                                   C·   '                                                     •     ...           ·.·' .,  ,....                __..
                                                                                                                                                                                                                                                                                                                                                    ,. _ •.-..' ··,•.•.- ....    ,·,., ..•,c~-.::.,
                                                                                                                                                                                                                                                                                                                                                                                               --;;.·-.,,                                                                                                                                                                                                                                                                                                                                                                                                       ' '~-
                                                                                                                                                                                                                                       ~~,' · I
                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                  ~

                                                                    .
                                                               ·.:-,;                                                                                           -.                                                                      •                                                                                                                             -:.~
                                                                                                                                                                                                                                                                                                                                                                           ,,; •·i.... _..•··-,·•
                                                                                                                                                                                                                                                                                                                                                                          -,,         • >,, ., __. _•• ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . . ... ,.,.,.,..~/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . . ,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  • ,. !.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,·•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .'
                                                                      •. •,,
                                                                    ',_.·, .. ,
                                                                                                                                                   --           >.                                                                                                                                                                                  ,.,_'-t,·:· ,-:._ '•            ' ..7"'",
                                                                                                                                                                                                                                                                                                                                                 }'.I,_-.:::.·:·.~-=,-.-,,' :.-:-::.,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -··"···~·.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ••.<'·'·'--· ,·.t_1t--1. ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ' ' ..•
                                                                        •-',<- -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            "           -:,, >"'<· .,,,....   •. • " -.              \
                                                                                                                                                                                                                                                                                                                                                                    .,...,, ·-- ".,
                                                                                                                                                                                                                                                                                                                                                                                •'\••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •·-- .. l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~a~ • . ./ , ;-, ,- ,-:·,·.:••"<'.",~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ',-.•.-:•1•· ,,·, "". ·-.•4 "' . ,.. • .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1.:,
                                                                             ~;~~!f~(£~, . 5'47                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,·    -.-•._;·.• -       C    ,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            o-·-c";,.,_.,.,..s•I,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ·•·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         "   0 ,,          ·•••.•.••   •




    /
                                 ,;   /
                                                                                                                                                                                                                      ' -·       /,
                                                                                                                                                                                                                             ..>-·:(




                                                                                                                                                                                                                                                                                                                                                                                                                         • '


                                                  ,'
                                              /
                                              •
                                          •
        I
                            '.
                        •


                ,'·
        ✓
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     RASH_2682
